


117 HR 1674 IH: Fair Housing Enforcement Emergency Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1674
IN THE HOUSE OF REPRESENTATIVES

March 9, 2021
Mr. Green of Texas (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To authorize assistance for fair housing enforcement activities to respond to the COVID-19 pandemic, and for other purposes.


1.Short titleThis Act may be cited as the Fair Housing Enforcement Emergency Act of 2021. 2.Fair housing activities (a)Definition of COVID-19 emergency periodFor purposes of this section, the term COVID-19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.
(b)FHIP; FHAP
(1)AppropriationsOut of any money in the Treasury not otherwise appropriated, there is appropriated to ensure that fair housing organizations and State and local civil rights agencies have sufficient resources to deal with expected increases in fair housing complaints, to investigate housing discrimination, including financial scams that target protected classes, associated with or resulting from the COVID-19 pandemic, and during such pandemic, for contracts, grants, and other assistance— (A)$39,740,000 for fiscal year 2021 for the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a), of which—
(i)$8,740,000 shall be available for assistance under subsection (d) of such section 561 for education and outreach activities;  (ii)$18,500,000 shall be available for private enforcement initiatives under subsection (b) of such section 561;
(iii)$2,500,000 shall be available for an initiative to provide technical assistance and training to such organizations and entities regarding fair housing issues related to the COVID-19 pandemic; and (iv)$10,000,000, which shall remain available until September 30, 2024, shall be available for the Office of Fair Housing and Equal Opportunity of the Department of Housing and Urban Development to carry out a national media campaign to educate the public of increased housing rights during COVID-19 emergency period, that provides that information and materials used in such campaign are available—
(I)in the languages used by communities with limited English proficiency; and (II)to persons with disabilities.
(B)$35,000,000 for fiscal year 2021 for the Fair Housing Assistance Program under the Fair Housing Act (42 U.S.C. 3601 et seq.). (2)Use of telephone and internet capabilitiesAmounts made available by paragraph (1) may be used by such organizations and agencies to establish the capacity to and to carry out activities and services by telephone and online means, including for individuals with limited English proficiency and individuals with a disability in accordance with requirements under the Americans With Disabilities Act of 1990. 
(3)Priority for private enforcement initiatives and technical assistanceIn entering into contracts for private enforcement initiatives under 561(b) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(b)) using amounts made available by paragraph (1)(A)(ii) of this subsection and contracts for technical assistance and training using amounts made available by paragraph (1)(A)(iii), the Secretary of Housing and Urban Development shall give priority to applications from qualified fair housing enforcement organizations that have at least 2 years of fair housing testing experience. (4)3-year grantsA grant for any grantee from any amounts made available by clause (i), (ii), or (iii) of paragraph (1)(A) shall be made for a 3-year period, subject to the request of the grantee, and the grantee shall receive an allocation of such grant amounts annually during such 3-year period.

